Citation Nr: 1106578	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability, 
currently claimed as thoracic spondylosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

The law provides that if it is found that a veteran served in 
combat, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted as 
sufficient proof if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in favor of 
the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010).

The record indicates that the Veteran is the recipient of the 
Combat Action Ribbon and the Purple Heart, which are both 
indicative of participation in combat.  His account of in-service 
events (i.e., the second prong of a claim of service connection, 
above) is therefore presumed credible  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to any 
current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996). Section 1154(b) does not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and in-service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The Veteran is currently diagnosed with thoracic spondylosis and 
other degenerative changes in the back, but there is no evidence 
of record as to whether these conditions are related to the 
Veteran's in-service back injury. The Veteran must be afforded a 
VA medical examination so that VA may comply with its duty to 
assist the Veteran. See 38 U.S.C.A. § 5103A (West 2002). 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for a back condition. After obtaining 
any appropriate authorizations for 
release of medical information, the 
RO/AMC must obtain all relevant and 
previously unobtained records from each 
health care provider the Veteran 
identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent medical evidence of 
record from March 2010.

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must schedule the Veteran for a VA 
examination by a clinician with 
appropriate expertise. The purpose of the 
examination is to determine whether the 
Veteran's current back conditions were 
incurred in active service or are related 
to any incident of service, and to 
determine whether the pain and other 
symptoms displayed since separation show 
chronicity and continuity of a service-
incurred condition. See 38 C.F.R. 
§ 3.303. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review a March 2007 letter 
from a service colleague describing an 
in-service accident in which the 
Veteran injured his back; as well as 
any other lay or medical evidence 
generated as a result of this remand.

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

d.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

e.	The clinician must provide a diagnosis 
for each back condition found from 
considering the claims file and from 
examining the Veteran. 

f.	For each back disability diagnosed, 
the clinician must specifically opine 
whether that disability began during 
service, was chronically worsened 
during service, or is related to a 
truck accident in service (described 
in a March 2007 letter from a Marine). 
The clinician should also opine as to 
whether the Veteran experienced 
arthritis within one year after 
discharge from active service. See 
38 C.F.R. §§ 3.307, 3.309(a).  

g.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his or her opinion with reference 
to the claims file. If the clinician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

3.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

4.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


